DETAILED ACTION
In response to the Amendments filed on December 28, 2021, claims 1, 3, 5-12, 15, 16, and 18-21 are cancelled; and claims 22-38 are newly added. Currently, claims 22-38 are now pending. It is noted that claim 23 is missing, instead the claim set recites two claims 22. Therefore, the second recitation of “Claim 22” on pg. 3 is interpreted as reciting --Claim 23--, see also objection below for additional details. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 28, 2021 has been entered.

Claim Objections
Claims 22-38 are objected to because of the following informalities:  
Claim 22: the recitation of “has shape and/or size” on line 8 should be recited as --has a shape and/or a size-- since these are the first recitation of the respective limitations. Moreover, the recitation of “the rear end, an opening” on lines 5-6 are suggested to be recited as --the rear end, and an opening--.
Claim 23: the recitation of “Claim 22” is required to be recited as --Claim 23-- since this is the second recitation of a claim 22 and the claim set is currently missing claim 23.
Claim 26: the recitations of “and detent surface” on line 2 and “until it reaches” on line 4 are suggested to be recited as --and the detent surface-- and --until the detent reaches--, respectively, so as to avoid any confusion of antecedent basis.
Claim 29: the claim is missing a period at the end. 
Claims 23-38 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 22, the following recitations are confusing:
“will not allow a pellet in the barrel to pass out of the magazine” on lines 8-9 is confusing because it appears to require a new pellet different from the pellet of line 7. However, as best understood for the purpose of continuous examination, the recitation is interpreted as --will not allow the pellet in the respective barrel to pass of the magazine--.
“a plurality of apertures defined there through that are respectively aligned with the open front end of the plurality of barrels in each case” is confusing because it is unclear what is required by “each case.” However, as best understood for the purpose of continuous examination, the recitation is interpreted as --a plurality of apertures defined therethrough that are respectively aligned with the open front end of each of the plurality of barrels--.
“the apertures” (line 13) and “the aperture” (line 14) is confusing because it is unclear whether these apertures are referring to the plurality of apertures of line 11 or another set of apertures or another aperture, respectively.  However, as best understood for the purpose of continuous examination, the recitations are interpreted as --the plurality of apertures-- and --the respective aperture--, respectively.
“a pellet located in a given barrel” in lines 14-15 is confusing because it appears to require a new pellet different from the pellet of line 7 and it is also unclear whether the given barrel is a new barrel different from the plurality of barrels of line 2. However, 
Regarding claim 32, the recitation of “the cover is configured on a second side thereof” is confusing because claim 22 already requires a second side for the cover on line 22. Therefore, it is unclear if this recitation is requiring an additional different second side from the second side of line 22 of claim 22 or if the recitation is attempting to refer back to the same second side of line 22 of claim 22. For the purpose of continuous examination and as best understood from the instant disclosure, the recitation is interpreted as referring to the same second side as in claim 22. Therefore, the recitation is suggested to be recited as --the second side of the cover--. However, if applicant intends to require a different second side, appropriate correction is required to clarify the confusion and identification of support from the instant disclosure is requested so as to avoid any issue of new matter.
Regarding claim 33, the recitations of “the first bar” and “the second bar” lack antecedent basis since these are the first recitations of the respective limitations. Moreover, it is unclear how these two bars are related to the plurality of flexible bars recited in lines 13-14 of claim 22. However, as best understood for the purpose of continuous, the recitations interpreted as referring to a first bar and a second bar of the plurality of flexible bars of claim 22. Therefore, it is suggested that claim 33 be amended to further recite prior to the noted recitations, provide a recitation of --the plurality of flexible bars in each of the plurality of 
Claims 23-38 are also rejected to for incorporating the above confusion through their respective claim dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 22-35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhage (US Pat. No. 4,077,406) in view of Sebban (US Pub. No. 2002/0162565 A1).
Claim 22. Sandhage discloses a magazine for accommodating pellets for use in an injector, comprising: 
a plurality of longitudinally-extending barrels (i.e., barrels formed by chambers 45), wherein a longitudinal axis of each barrel is oriented parallel to the longitudinal axis of each of the other barrels (Fig. 5; col. 5, lines 16-18), and each of the plurality of barrels comprising an open front end (i.e., end is opened and covered by respective discharge apertures of cover clip 53), an open rear end (51) and a hollow cylindrical compartment (45) spanning between the front end and the rear end (Fig. 5), an opening of the rear end is smaller than an opening of the front end (col. 5, lines 17-23); 
a pellet (52) disposed in each of the plurality of barrels, wherein the open rear end of each of the plurality of barrels has shape and/or size that will not allow a pellet in the barrel to pass out of the magazine via the open rear end (col. 5, lines 17-23);
a cover (53) that closes over the open front end of each of the plurality of barrels to close the front end, wherein the cover includes a plurality of apertures (55) defined there through that are respectively aligned with the open front end of the plurality of 
While Sandhage further discloses that cover clip 53 being connected to the magazine via a snap or friction fit for easy assembly over the front of the magazine (col. 5, lines 34-36 and col. 6, lines 63-68) but does not explicitly disclose how cover clip 53 is snap fit with magazine 30. Sandhage does not explicitly disclose of a detent defined on an outer side surface of the magazine, wherein the cover is secured to the magazine such that the cover pivots on a first side thereof about a pivot axis oriented perpendicular to the longitudinal axis of the plurality of barrels, and wherein the cover is configured on a second side thereof, opposite the first side, to engage with the detent to secure the cover in the closed position over the front end of the magazine.  
However, Sebban also discloses a case with a snap fit mechanism for securing a cover (4) to a case body (2), wherein the snap fit mechanism comprises a detent (i.e., extension to locking member 2b, see annotated Fig. 4 below) defined on an outer surface of the case body (2) ([0036]) and the cover (4) is secured to the case body such that the cover being configured to pivot on a first side of the cover via film hinges 23, 24 about a pivot axis ([0037]) and engage with the detent to secure the cover in the closed position (Fig. 5; [0036]; engaging with locking member 2b via clasp 4b on the opposite side of the film hinges 23, 24). 

    PNG
    media_image1.png
    235
    398
    media_image1.png
    Greyscale

Annotated Fig. 4 of Sebban
Therefore, since both Sandhage and Sebban are drawn to containers with a cover connected to a container with a snap fit mechanism, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the snap fit of Sandhage with the feature of the snap fit mechanism having a detent defined on an outer side surface of the magazine, wherein the cover is secured to the magazine such that the cover pivots on a first side thereof about a pivot axis, and wherein the cover is configured on a second side thereof, opposite the first side, to engage with the detent to secure the cover in the closed position as disclosed by Sebban since such modification of Sandhage would have been a simple substitution of one known element (snap or friction fit of Sandhage) for another snap fit mechanism with a detent and hinge connections of Sebban) to obtain predictable results of securing the cover to a container.
Moreover, since Sandhage discloses that cover clip 53 is secured to magazine 30 as illustrated in Fig. 5, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified device of Sandhage in view of Sebban comprises a detent (i.e., a detent on modified outer surface of magazine 30 similar to extension to locking member 2b on the outer surface of base 2 of Sebban) defined on an outer 
Claim 23 (see note above). Sandhage in view of Sebban discloses the magazine according to claim 22, wherein the modified cover of Sandhage in view of Sebban is pivotally secured to the magazine via a film hinge (as disclosed for film hinge 23, 24 of Sebban in [0037]).  
Claim 24. Sandhage in view of Sebban discloses the magazine according to claim 22, wherein Sebban further discloses that the detent (i.e., extension to locking member 2b) comprises a guide surface (identified guide surface) and a stop surface (identified stop surface) (see annotated Fig. 4 of Sebban), wherein the guide surface forms a first oblique angle with respect to a line perpendicular to axis (X), and wherein the stop surface forms a second oblique angle with respect to the axis (X).

    PNG
    media_image2.png
    250
    391
    media_image2.png
    Greyscale

Annotated Fig. 4 of Sebban
Therefore, the modified magazine of Sandhage in view of Sebban comprises a detent comprises a guide surface and a stop surface, wherein the guide surface forms a first oblique angle with respect to a line perpendicular to the longitudinal axis of each of the plurality of barrels, and wherein the stop surface forms a second oblique angle with respect to the longitudinal axis of each of the plurality of barrels as disclosed for Sebban since the axis (X) of Sebban is similar to the longitudinal axis of chamber 45 of Sandhage).
Claim 25. Sandhage in view of Sebban discloses of the magazine of claim 24, wherein Sebban discloses the surfaces being angled as illustrated in annotated Fig. 4 and having an angled shape that allows for securing of clasp 4b of the cover but does not disclose the specific angles. Therefore, while Sandhage in view of Sebban discloses that the detent comprises the first and second angles, Sandhage in view of Sebban does not explicitly disclose that the first oblique angle is 50o and the second oblique angle is 100o.  However, it is noted that the instant disclosure also does provide criticality for the surfaces having these specific angles. Instead, the instant disclosure just simply discloses these angles in pg. 11, lines 9-11. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the modified magazine of Sandhage in view of Sebban with the first oblique o and the second oblique angle being 100o, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the cover of modified magazine of Sandhage in view of Sebban would not operate differently with the claimed angles and since the clasp of the cover slides over to engage with the locking member, the cover would function appropriately having the claimed diameter.
Claim 26. Sandhage in view of Sebban discloses the magazine according to claim 22, wherein Sebban further discloses that the side of the cover engaging with locking member 2b comprises defines a sliding surface (i.e., surface of clasp 4b that slides over a surface of locking member 4b) and a detent surface (i.e., surface of clasp 4b that engages with identified stop surface of locking member 2b in annotated Fig. 4 above), wherein the sliding surface and detent surface are arranged such that during a closure of the cover, the detent slides along the sliding surface until it reaches the detent surface and is then caught by the detent surface ([0036]). Therefore, the modified magazine of Sandhage in view of Sebban also comprises the second side of the cover (i.e., side with clasp for engaging with the detent) comprises defines a sliding surface (i.e., surface similar to the surface of clasp 4b that slides over a surface of locking member 4b)and a detent surface (i.e., surface similar to the surface of clasp 4b that engages with identified stop surface of locking member 2b in annotated Fig. 4 above), wherein the sliding surface and detent surface are arranged such that during a closure of the cover, the 
Claim 27. Sandhage in view of Sebban discloses the magazine of claim 26, wherein while Sebban discloses that clasp 4b comprises a surface having an angle relative to axis (X) (Fig. 5), Sebban is silent to angle being 80o. Therefore, while Sandhage in view of Sebban discloses that the detent surface forms an angle with the longitudinal axis of each of the plurality of barrels, Sandhage in view of Sebban does not explicitly disclose of the detent surface forms an angle of 80o with the longitudinal axis of each of the plurality of barrels.  Again, the instant disclosure also does provide criticality for the surface having the claimed angle. Instead, the instant disclosure just simply discloses the angle in pg. 11, lines 15-16. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the modified magazine of Sandhage in view of Sebban with the detent surface forming an angle of 80o with the longitudinal axis of each of the plurality of barrels , since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the cover of modified magazine of Sandhage in view of Sebban would not operate differently with the claimed angle and since the clasp of the cover slides over to engage with the locking member, the cover would function appropriately having the claimed diameter.
Claim 28. Sandhage in view of Sebban discloses the magazine of claim 22, wherein Sebban further discloses that the detent being configured such that a guide surface of the detent (see above annotated Fig. 4) slides along a sliding surface (i.e., a surface of clasp 4b) defined in the cover (2) ([0036]) until a stop surface of the detent catches a detent surface of the cover (i.e., a surface of clasp 4b that engages with identified stop surface in above annotated Fig. 4) to prevent unintentional opening of the cover.  Therefore, Sandhage in view of Sebban also discloses the detent of the modified magazine is configured such that a guide surface of the detent slides along a sliding surface defined in the cover until a stop surface of the detent catches a detent surface of the cover to prevent unintentional opening of the cover (similar to how locking member 2b comprises surfaces for engaging with surfaces of clasp 4b of Sebban, see [0036]).
Claim 29. Sandhage in view of Sebban discloses the magazine of claim 22, since Sebban discloses the identified detent extending outwardly from base 2 (annotated Fig. 4 above), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified magazine of Sandhage in view of Sebban discloses the detent of the magazine extends outward from the magazine in a direction perpendicular to the longitudinal axis of each of the plurality of barrels.
Claim 30. Sandhage in view of Sebban discloses the magazine of claim 22, wherein Sandhage further discloses the cover comprises a planar surface portion (i.e., wall portion with discharge apertures 55) with a side wall (identified as “side wall”) extending perpendicular to the planar surface portion that defines the second side of the cover (see below annotated Fig. 5 

    PNG
    media_image3.png
    552
    481
    media_image3.png
    Greyscale

Annotated Fig. 5 of Sandhage
Claim 31. Sandhage in view of Sebban discloses the magazine of claim 30, wherein Sandhage further discloses the side wall also extends from opposing longitudinal ends of the cover between the first side and the second side thereof (see annotated Fig. 5 above).  
Claim 32. Sandhage in view of Sebban discloses the magazine of claim 22, wherein Sebban further discloses that the side opposite the hinge comprises clasp 4b for engaging the extension to locking member 2b to secure the cover in the closed position (Fig. 5, [0036]). Therefore, the modified magazine of Sandhage in view of Sebban also comprises the cover being configured on a second side thereof (i.e., side at identified side wall in annotated Fig. 5 of Sandhage), opposite the first side, to engage with the detent to secure the cover in the closed position over the front end of the magazine as disclosed by Sebban.
Claim 33. Sandhage in view of Sebban discloses the magazine according to claim 22, wherein Sandhage further discloses a distance between a facing end of the first bar (i.e., end of 
Claim 34. Sandhage in view of Sebban discloses the magazine according to claim 22, wherein both Sandhage and Sebban all disclose the first barrel and the first cover are formed as a one-piece magazine (Fig. 3 of Sandhage illustrates the first barrel and the first cover formed as a one-piece magazine after assembly and Fig. 2 of Sebban illustrates how the case body and the cover may be formed as a one-piece case). While Sandhage further discloses that molding as a process for making magazine 30 and cover 53 (col. 5, lines 42-54), Sandhage is silent to whether magazine 30 and cover 53 are formed of a single material. However, it is noted that Sebban further discloses that the case body and the cover may be moulded as a single-piece ([0035]) and thus formed of a single material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sandhage in view of Sebban with the feature of the magazine, the cover, and the detent being formed of a single material as a one-piece magazine as disclosed by Sebban to minimize the number of molds required to form the magazine and since one of ordinary skill in the art would have recognized that such a modification of Sandhage in view of Sebban would have been a simple substitution of one known element (molding of the cover 53 and magazine 30 of 
Claim 35. Sandhage discloses an injector for injecting pellets (Figs. 1, 2), comprising: 
a main body (11); 
a delivery opening ()i.e., opening throughwhich pellets are delivered) formed in the main body; 
a magazine (30); and 
a magazine guide (28) formed in the body for the magazine, 
wherein the magazine guide is configured to bring a first barrel of the magazine (i.e., one of the chamber 45) into an injection position (Fig. 2), in which a plunger (27) of the injector is introduced into the first barrel via the rear end of the first barrel positioned in the injection position and moved in the direction of the delivery opening in order to deliver the pellet provided in the first barrel via the delivery opening (Fig. 2; col. 4, line 49 until col. 5, line 3).
While Sandhage discloses magazine 30, Sandhage does not disclose all of the limitations of the magazine of claim 22. In particular, Sandhage does not explicitly disclose the limitations of “a detent defined on an outer side surface of the magazine, wherein the cover is secured to the magazine such that the cover pivots on a first side thereof about a pivot axis oriented perpendicular to the longitudinal axis of the plurality of barrels, and wherein the cover is configured on a second side thereof, opposite the first side, to engage with the detent to secure the cover in the closed position over the front end of the magazine” of claim 22. 
the modified injector of Sandhage in view of Sebban comprises magazine 30 being modified to comprise a detent defined on an outer side surface of the magazine, wherein the cover is secured to the magazine such that the cover pivots on a first side thereof about a pivot axis oriented perpendicular to the longitudinal axis of the plurality of barrels, and wherein the cover is configured on a second side thereof, opposite the first side, to engage with the detent to secure the cover in the closed position over the front end of the magazine as required by claim 22, since such modification is only drawn to how the snap fit mechanism of how cover clip 53 is secured to magazine 30. Therefore, modified magazine of Sandhage in view of Sebban is received by magazine receiver 28 in the same manner as magazine 30 is received by magazine receiver 28.
Claim 38. Sandhage in view of Sebban discloses the injector according to claim 35, wherein Sandhage further discloses that the main body defines a top side (i.e., side away from trigger 19) and a bottom side (i.e., side with trigger 19) and the magazine guide is configured to move the magazine in a direction towards the bottom side of the main body to bring the first barrel of the magazine into the injection position (col. 6, lines 28-38). 


Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhage (US Pat. No. 4,077,406) in view of Sebban (US Pub. No. 2002/0162565 A1) further in view of Kim (US Pat. No. 5,813,589) and Panyon, Jr. (US Pat. No. 5,608,940).
Claim 36. Sandhage in view of Sebban discloses the injector according to claim 35, wherein Sandhage further discloses collet 46 for accommodating a replacement hollow-bore needle (49) disposed in the main body, the replacement hollow-bore needle can be connected to the delivery opening (col. 5, lines 4-15; since the replacement needle 49 can be connected to the delivery opening). While collet 46 is capable of accommodating a replacement hollow-bore needle (since needle 49 is replaceable) disposed in the main body, Sandhage does not explicitly disclose of a drawer for accommodating a replacement hollow-bore needle disposed in the main body, the replacement hollow-bore needle can be connected to the delivery opening. However, it is noted that Kim also discloses an injector having a main body (2) with a delivery opening formed in the main body to which a hollow-bore needle (20) can be connected, a magazine guide (23) for accommodating a plurality of pellets (i.e., tag pins) (Fig. 1; col. 3, line 64 until col. 4, line 21), and further discloses a compartment (26) capped by lid 27 formed in the main body to accommodate spare parts such as needle 20 (Figs. 1, 6A-6C; col. 3, lines 31-36). Therefore, since Sandhage in view of Sebban and Kim are all drawn to injectors having a lever-operated mechanism, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the injectors of Sandhage in view of Sebban with the feature of a compartment for accommodating a replacement hollow-bore needle disposed in the main body as disclosed by Kim for storing spare parts with the injector (col. 3, lines 31-36).

Claim 37. Sandhage in view of Sebban, Kim, and Panyon, Jr. discloses the injector according to claim 36, wherein Kim further discloses that in a pushed-in state, lid 27 closes with the rear surface of lid 27 being flush with the main body (Figs. 6A-6C) and Panyon, Jr. further discloses that in a pushed-in sate (i.e., when tray 40 with endcap 60 is pushed in) the drawer slides into the main body such that the rear end of the drawer closes flush with the main body (col. 5, lines 33-43; i.e., since endcap 60 forms a water-tight-seal with handle 30). Therefore, it would have been obvious that the drawer of modified injector of Sandhage in view of Sebban, .

Response to Arguments
In response to applicant’s request for an interview on pg. 6, an interview was conducted, see attached interview summary for details. 

Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. In particular, while applicant notes that Sebban and the other cited references does not disclose the features of the cover required in the newly added claims on pg. 6, it is still the examiner’s position that the previously cited prior art discloses the newly added claims, see rejections above for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783